EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF OIL STATES INTERNATIONAL, INC. PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2a – 14(b) UNDER THE SECURITIES EXCHANGE ACT OF 1934 In connection with the Annual Report on Form 10-K of Oil States International, Inc. for the year ended December 31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Lloyd A. Hajdik, Executive Vice President, Chief Financial Officer and Treasurer of Oil States International, Inc. (the Company), hereby certify, to the best of my knowledge, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Lloyd A. Hajdik Name: Lloyd A. Hajdik Executive Vice President, Chief Financial Officer and Treasurer Date: February 17, 2017
